Case 8:21-cv-00761-MSS-TGW Document 11 Filed 05/21/21 Page 1 of 6 PageID 51




                            UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA


 Ronda Klassen,

                          Plaintiff,                Case No. 8:21-cv-00761-MSS-TGW

 v.

 Protect My Car Admin Services, Inc.,               Amended Complaint and
                                                    Demand for Jury Trial

                          Defendant.


                                    AMENDED COMPLAINT

       Ronda Klassen (Plaintiff), by and through her attorneys, Kimmel & Silverman, P.C.,

alleges the following against Protect My Car Admin Services, Inc. (Defendant):

                                        INTRODUCTION

       1.      Plaintiff’s Amended Complaint is based on the Telephone Consumer Protection

Act (“TCPA”), 47 U.S.C. §227.

                                 JURISDICTION AND VENUE

       2.      This Court has subject-matter jurisdiction over the TCPA claims in this action

under 28 U.S.C. § 1331, which grants this court original jurisdiction of all civil actions arising

under the laws of the United States. See Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 386-87

(2012) (confirming that 28 U.S.C. § 1331 grants the United States district courts federal-question

subject-matter jurisdiction to hear private civil suits under the TCPA).

       3.      Defendant conducts business and maintains a corporate office in the State of

Florida; therefore, personal jurisdiction is established.

       4.      Venue is proper under 28 U.S.C. § 1391(b)(2).


                                                      1
Case 8:21-cv-00761-MSS-TGW Document 11 Filed 05/21/21 Page 2 of 6 PageID 52




                                                   PARTIES

       5.         Plaintiff is a natural person residing in Tampa, Florida 33624.

       6.         Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).

       7.         Defendant is a business entity with principal place of business, head office, or

otherwise valid mailing address at 570 Carillon Parkway, Suite 300, St. Petersburg, Florida 33716.

       8.         Defendant is a “person” as that term is defined by 47 U.S.C. § 153(39).

       9.         Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives, and/or insurers.

                                       FACTUAL ALLEGATIONS

       10.        At all times relevant hereto, Plaintiff has used a cellular telephone number, the last

four digits of which are 7920.

       11.        Plaintiff used the cell phone associated with that number for residential purposes.

       12.        Specifically, Plaintiff used that cell phone around her home and for personal

purposes.

       13.        Plaintiff’s cell phone number has been on the Do Not Call Registry since around

May 24, 2007.

       14.        Plaintiff registered her number on the Do Not Call registry in order to obtain

solitude from unwanted solicitation calls, including while at her home.

       15.        Defendant, independently and/or through its agent(s),1 repeatedly called Plaintiff

on her cellular telephone number on a repetitive and continuous basis for solicitation purposes.

       16.        Defendant called Plaintiff without consent on occasions including but not limited

to:

                          March 4, 2020 at 8:36 am EST;

       1
           Each reference to “Defendant” includes the presumption that Defendant acted through its agents.
                                                             2
Case 8:21-cv-00761-MSS-TGW Document 11 Filed 05/21/21 Page 3 of 6 PageID 53




                       March 4, 2020 at 4:11 pm EST;
                       March 5, 2020 at 2:29 pm EST;
                       March 6, 2020 at 10:13 am EST; and
                       April 3, 2020 at 3:26 pm EST.

        17.      Defendant placed these calls using an automatic telephone dialing system.

        18.      Plaintiff knew Defendant’s calls were placed from an automatic telephone dialing

system because the calls began with a pause or delay before being connected to a live agent.

        19.      Furthermore, Defendant placed calls using a dialing system that utilizes an

automated and/or pre-recorded voice.

        20.      Defendant’s calls were not made for “emergency purposes.”

        21.      Defendant knew its calls were unwanted, therefore, all calls could have only been

made solely for purposes of harassment.

        22.      Defendant’s incessant calls were bothersome, disruptive and frustrating for Plaintiff

to endure.

        23.      Upon information and belief, Defendant conducts business in a manner which

violates the Telephone Consumer Protection Act.

                                   COUNT I
                   DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(B)

        24.      Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

        25.      The TCPA prohibits placing calls using an automatic telephone dialing system or

automatically generated or prerecorded voice to a cellular telephone except where the caller has

the prior express consent of the called party to make such calls or where the call is made for

emergency purposes. 47 U.S.C. § 227(b)(1)(A)(iii).

        23.      Defendant initiated multiple telephone calls to Plaintiff’s cellular telephone number

using an automatic telephone dialing system.
                                                      3
Case 8:21-cv-00761-MSS-TGW Document 11 Filed 05/21/21 Page 4 of 6 PageID 54




           24.   Defendant’s calls were not made for “emergency purposes.”

           25.   Defendant’s calls to Plaintiff’s cellular telephone without any prior express

consent.

           26.   Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do Not

Call Registry.

           27.   Defendant’s acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose

of harassing Plaintiff.

           28.   The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

           29.   As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.

                                   COUNT II
                   DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(C)

           30.   Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

           31.   The TCPA prohibits any person or entity of initiating any telephone solicitation to

a residential telephone subscriber who has registered his or her telephone number on the National

Do-Not-Call Registry of persons who do not wish to receive telephone solicitations that is

maintained by the Federal Government. 47 U.S.C. § 227(c).

           32.   Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do Not

Call Registry.

                                                      4
Case 8:21-cv-00761-MSS-TGW Document 11 Filed 05/21/21 Page 5 of 6 PageID 55




        33.     Defendant called Plaintiff on two or more occasions during a single calendar year

despite Plaintiff’s registration on the Do Not Call list.

        34.     Defendant’s acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose

of harassing Plaintiff.

        35.     The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

        36.     As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.

        Wherefore, Plaintiff, Ronda Klassen, respectfully prays for judgment as follows:

                a.        All actual damages Plaintiff suffered (as provided under 47 U.S.C. §

                          227(b)(3)(A));

                b.        Additional statutory damages of $500.00 per violative telephone call (as

                          provided under 47 U.S.C. § 227(C);

                c.        Treble damages of $1,500.00 per violative telephone call (as provided under

                          47 U.S.C. § 227(b)(3));

                d.        Additional treble damages of $1,500.00 per violative telephone call (as

                          provided under 47 U.S.C. § 227(C);

                e.        Injunctive relief (as provided under 47 U.S.C. § 227(b)(3) and (c); and

                f.        Any other relief this Honorable Court deems appropriate.




                                                       5
Case 8:21-cv-00761-MSS-TGW Document 11 Filed 05/21/21 Page 6 of 6 PageID 56




                                DEMAND FOR JURY TRIAL

       Please take notice that Plaintiff, Ronda Klassen, demands a jury trial in this case.

                                                 Respectfully submitted,

 Dated: 05/21/2021                               By: s/ Amy L. Bennecoff Ginsburg
                                                 Amy L. Bennecoff Ginsburg, Esq.
                                                 Kimmel & Silverman, P.C.
                                                 30 East Butler Pike
                                                 Ambler, PA 19002
                                                 Phone: 215-540-8888
                                                 Facsimile: 877-788-2864
                                                 Email: aginsburg@creditlaw.com




                                 CERTIFICATE OF SERVICE

       I, Amy L.B. Ginsburg, Esq., hereby certify that I served a true and correct copy of the

foregoing on all parties of record via ECF.

                                                            /s/ Amy L. B. Ginsburg




                                                   6
